ORDER
BRITT, Chief Judge.
By memorandum opinion dated 10 August 1983, 568 F.Supp. 714, this Court allowed the motion of defendants for summary judgment. Plaintiff has now filed a motion for reconsideration of the judgment based on that memorandum opinion.
It is clear from the memorandum opinion that “... Congress intended to preempt state enforcement of federal motor vehicle standards through fee-based verification procedures such as those contemplated by the North Carolina regulations.” To the extent that the use of the word “prior” on page 9 of the memorandum opinion causes any confusion in that respect, it is hereby disavowed. The order of this Court is intended to apply to the “new” regulations.
The motion to reconsider is denied.